Burnett, J.
I concur in the judgment, but am not now prepared to say that the thirteenth section of the Code refers alone to cases in equity. The plaintiff should have failed as against the defendants Marshall and Sotor, for the reason that neither they nor plaintiff had possession. There being no possession, either by the plaintiff or these defendants, the plaintiff could not sustain this action as against them. The suit, so far as they were *271concerned, was a bill to quiet the title, which could not be brought by a party out of possession. (Code, section 254.)